On order of the Court, this Court’s April 6, 2016 order is amended, to correct a clerical error, and reads as follows:
On order of the Court, the application for leave to appeal the December 8, 2015 judgment of the Court of Appeals is considered, and it is granted. The parties shall include among the issues to be briefed: (1) whether Inverness Mobile Home Community v Bedford Twp, 263 Mich App 241 (2004), applies to the defendant townships’ Agreement pursuant to the Intergovernmental Conditional Transfer of Property by Contract Act, 1984 PA 425, MCL 124.21 et seq. (Act 425); (2) if so, whether the challenged provisions of the Act 425 Agreement were nevertheless authorized by Section 6(c) of Act 425, MCL 124.26(c); and (3) if the challenged provisions are void, whether the offending provisions of the defendant townships’ Act 425 Agreement were severable.
The Michigan Townships Association and the Michigan Municipal League are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.
We further order that this case be argued and submitted to the Court together with the case of Clam Lake Twp v Dep’t of Licensing & Regulatory Affairs (Docket No. 151800), at such future session of the Court as both cases are ready for submission. In light of the joint submission, the time allotted for oral argument shall be limited to fifteen minutes per side in each case. MCR 7.314(B)(1). Motions for permission to file briefs amicus curiae and briefs amicus curiae regarding these two cases should be filed in Clam Lake Twp v Dep’t of Licensing & Regulatory Affairs (Docket No. 151800) only and served on the parties in both cases.